PER CURIAM.
Appellant challenges an order denying his motion for jail credit made pursuant to Florida Rule of Criminal Procedure 3.800(a). The lower court denied Appellant’s motion without attaching documents establishing that appellant is not entitled to the credit. The State concedes error on *1277this point. See Crawford v. State, 823 So.2d 832 (Fla. 2d DCA 2002).
The order of the trial court is reversed, and this cause is remanded with instructions to the trial court to either grant the relief or attach portions of the record that support the denial of relief.
REVERSED and REMANDED.
PLEUS, PALMER and TORPY, JJ., concur.